Exhibit 10.16

First Amendment

to the

County Bancorp, Inc.

2016 Long Term Incentive Plan

 

Whereas, County Bancorp, Inc. (the “Company”) maintains the County Bancorp, Inc.
2016 Long Term Incentive Plan (the “Plan”);

 

Whereas, pursuant to Article 6 of the Plan, the Board of Directors (the “Board”)
of the Company has reserved to itself the power, authority and discretion to
amend the Plan from time-to-time;

 

Whereas, the Board has determined that it is in the best interest of the Company
to amend the Plan in order to update the definition of “Change in Control” to
align with current market practices; and

 

Whereas, the Board has duly authorized the undersigned officer to carry out the
foregoing.

 

Now, therefore, effective as of November 15, 2016, the Plan be and hereby is
amended in the following particulars:

 

1.

Section 4.2(c) shall be replaced in its entirety with the following new Section
4.2(c):

 

“(c)  Any Person is or becomes a “beneficial owner” (as defined in Exchange Act
Rule 13d-3), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, that the event described in this paragraph (b) shall not
be deemed to be a Change in Control by virtue of any of the following
acquisitions: (i) by the Company or any Subsidiary; (ii) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities; or (iv) pursuant to a “Non-Qualifying
Transaction” (as defined in paragraph (d), below); or”

 

2.

Section 4.2(d) shall be replaced in its entirety with the following new Section
4.2(d):

 

“(d)  The consummation of a merger, consolidation, statutory share exchange,
sale of all or substantially all of the Company’s assets, a plan of liquidation
or dissolution of the Company or similar form of corporate transaction involving
the Company or any of its Subsidiaries that requires the approval of the
Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Transaction”), unless immediately
following such Business Transaction: (i) more than 50% of the total voting power
of (A) the corporation resulting from such Business Transaction (the “Surviving
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Transaction (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Transaction), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Transaction; (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to

1251531.v1

--------------------------------------------------------------------------------

elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation); and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Transaction were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Transaction (any Business Transaction that satisfies all of the criteria
specified in (i), (iii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”).”

 

3.

Section 4.2(e) shall be replaced in its entirety with the following new Section
4.2(e):

 

“(e)  Notwithstanding the foregoing, a Change in Control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 50% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such Person, a Change in Control of the Company
shall then occur.”

 

4.In all other respects the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer this 15th day of November, 2016.

 

 

 

County Bancorp, Inc.

By: __________________________

Its: __________________________

1251531.v1